Title: From Peter Force to John Adams, 21 March 1825
From: Force, Peter
To: Adams, John


				
					Sir,
					Monday. March 21. 1825
				
				I have been requested by a gentleman, whom I am desirous of serving, to call upon the President. Not knowing, however, whether it would be convenient to him, or better for me, to do so, without first making the inquiry, I take the liberty of asking of you the favour to inform me, if I can have an interview with the President, on the subject of this request; and if so, what time would be the most convenient to himVery Respy
				
					Peter Force
				
				
			